Little, J.
1. Whether the evidence for the State was overcome by that introduced in behalf of the accused, and whether the alibi sought to be proved was sufficiently made out, were questions properly left to the jury, which determined them adversely to the plaintiff in error ; and their finding being authorized by the evidence, the verdict will not be disturbed.
2. There was no error in the admission of the diagram, preliminary proof of its correctness having been made. It will not .be presumed that the jury undertook to decipher words thereon which the court directed to be erased, .and which, so far as appears, would not thereafter, on inspection, be readily deciphered.
8. The words “cotton press,” written on the diagram as descriptive of an appliance located at a particular place thereon, did not render the diagram inadmissible in evidence, when the draughtsman as a witness testified that it was correct, and in his evidence described the appliance as a cotton press.

Judgment affirmed.


All the Justices concurring.

Allen & Pottle, Howard, & Crawford, and W. F. Jenkins & Son, for plaintiff in error.
H. G. Lewis, solicitor-general, and J. B. Park Jr., contra.